DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. The claim(s) recite(s) a method/system for generating and associating two images which can also be perform mentally by a human, without any significantly more additional elements. This judicial exception is not integrated into a practical application because the judicial exception does not provide improvements to functioning of any technology, use any particular machine or transform in to a different state. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the inclusion of processor is not significantly more to make the claims eligible, because  merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).  
Dependent claims fail to add any additional elements and therefore are rejected as well.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the data" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5-8 and 14-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chapoulaud et al (US 2004/0265770).
With respect to claim 1, Chapoulaud discloses method for generating an intra- oral scan of a dentition, the method comprising (see Abstract):
generating a contiguous scan of an occlusal surface of at least a part of one arch of the dentition; and associating, via a processor, at least one additional surface to the contiguous scan of the occlusal surface, (see figure 1, 3, 3A, 3B, and 4, and paragraph 0071) as claimed.

With respect to claim 2, he further discloses the at least one additional surface comprises a plurality of labial surfaces and a plurality of lingual surfaces, (see figure 4, and paragraph 0071) as claimed.

With respect to claim 3, he further discloses wherein each scan of a labial or a lingual surface includes a part of the occlusal surface, and wherein the part of the occlusal surface that is included in each scan of the labial or lingual surface is used to associate the labial or the lingual surface to the contiguous scan of the occlusal surface, (see figure 4 and paragraph 0071) as claimed.

With respect to claim 5, he further discloses wherein the occlusal surface is imaged prior to the plurality of labial and lingual surfaces to display in real-time a three- dimensional representation of the dentition, (see figure 4) as claimed.

With respect to claim 6, he further discloses wherein the occlusal surface is imaged in a single segment, wherein the plurality of labial surfaces and the plurality of lingual surfaces are each imaged in a plurality of segments, (see figure 4) as claimed.

With respect to claim 7, he further discloses wherein selected frames of the contiguous scan of the occlusal surface that have an overlap based on an analysis of data, are matched to generate an occlusal backbone (see figure 1, 3, 3A, 3B, and 4, and paragraph 0071) as claimed.

With respect to claim 8, he further discloses wherein the overlap is based on noise characteristics of the data, (see paragraph 0075, …the data are filtered…”noise characteristics”), as claimed.

Claims 14-15 and 16-17, are for the same reason as set forth in the rejections for claims 1-2, because claims 14-15 and 16-17 are claiming subject matter similar to the claimed subject in claims 1-2.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4, 9, 10, 13 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chapoulaud et al (US 2004/0265770) in view of Dillon et al (US 2012/0062557).
With respect to claim 4, Chapoulaud discloses all the limitations as claimed in claim 3 and as rejected above. However, he fails to disclose wherein each scan of the labial or the lingual surface is performed by moving a wand in a predetermined pattern, as claimed.
Dillon in the same field teaches each scan of the labial or the lingual surface is performed by moving a wand in a predetermined pattern, (see figure 1, numerical 12, and paragraph 0024), as claimed.
Therefore, it would have been obvious to one ordinary skilled in the art at the time of invention to combine the two references as they are analogous because they are solving similar problem of intra oral scanning. The teachings of Dillon of having a wand to scan can be incorporated into Chapoulaud's system for the ease of the system.

With respect to claim 9, Chapoulaud discloses all the limitations as claimed in claim 8 and as rejected above. However, he fails to disclose wherein to perform a real-time display of a three-dimensional representation of the dentition, a coarse matching is performed by matching features, prior to a three-dimensional reconstruction based on a point cloud alignment, as claimed.
Dillon in the same field teaches wherein to perform a real-time display of a three-dimensional representation of the dentition, a coarse matching is performed by matching features, prior to a three-dimensional reconstruction based on a point cloud alignment, (see paragraph 0037, once the two displays are determined to be substantially similar “coarse matching” in their region of overlap, ….3D scan resume), as claimed.
Therefore, it would have been obvious to one ordinary skilled in the art at the time of invention to combine the two references as they are analogous because they are solving similar problem of intra oral scanning. The teachings of Dillon of having a coarse matching of scan can be incorporated into Chapoulaud's system for the displaying the 3D re construction of dentition system.

With respect to claim 10, combination of Chapoulaud and Dillon further discloses wherein the occlusal backbone is a first occlusal backbone, and wherein other frames that are different from the selected frames are linked to the occlusal backbone to generate a second occlusal backbone that is more accurate than the first occlusal backbone, (see paragraph 0037, once the two displays are determined to be substantially similar in their region of overlap, ….3D scan resume), as claimed.

With respect to claim 13, Chapoulaud discloses all the limitations as claimed in claim 1 and as rejected above. However, he fails to disclose wherein interferometric fringes are projected on the occlusal surface primarily along an anterior posterior direction, as claimed.
Dillon in the same field teaches wherein interferometric fringes are projected on the occlusal surface primarily along an anterior posterior direction, (see figure 2, numerical 22, and paragraph 0028-0029), as claimed.
Therefore, it would have been obvious to one ordinary skilled in the art at the time of invention to combine the two references as they are analogous because they are solving similar problem of intra oral scanning. The teachings of Dillon of having a wand to scan can be incorporated into Chapoulaud's system for the ease of the system.

Claim 18 is rejected for the same reasons as set forth in the rejections for claims 1+13, because claim 18 is claiming subject matter as claimed in the scope of claims 1+13.

With respect to claims 19 and 20, combination of Chapoulaud and Dillon discloses generate a contiguous scan of an occlusal surface, and associate at least one additional surface to the contiguous scan of the occlusal surface; and wherein the at least one additional surface comprises a plurality of labial surfaces and a plurality of lingual surfaces, (see figure 4 of Chapoulaud and figures 3, 4 and paragraph 0028 of Dillon) as claimed.

Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chapoulaud et al (US 2004/0265770) in view of Dillon et al (US 2012/0062557) as applied to claim 10 above, and further in view of Deichmann et al (2013/0218530).
With respect to claim 11, Chapoulaud and Dillon discloses all the limitations as claimed in claim 10 and as rejected above. However, they fail to disclose wherein areas representing at least one of a tongue, a cheek, and a lip, are removed from the second occlusal backbone to generate a third occlusal backbone, as claimed.
Deichmann in the same field teaches wherein areas representing at least one of a tongue, a cheek, and a lip, are removed from the second occlusal backbone to generate a third occlusal backbone, (see paragraph 0101, segmenting lip from the 2D images using image analysis), as claimed.
Therefore, it would have been obvious to one ordinary skilled in the art at the time of invention to combine the references as they are analogous because they are solving similar problem of intra oral scanning. The teachings of Deichmann of segmenting the lip from the 2D images can be incorporated into Chapoulaud's system for generating the 3d reconstruction of the teeth.

With respect to claim 12, combination of Chapoulaud, Dillon and Deichmann further discloses wherein the areas representing at least one of the tongue, the cheek, and the lip, are removed from the second occlusal backbone, based on differences in surface normals, color, or rigidity properties, (see Deichmann paragraph 0101, segmentation performed by means of analyzing the color differences), as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663